Citation Nr: 0311483	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  99-07 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a gunshot wound of the left knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The appellant had military service from January 1966 to 
January 1974 and from September 1974 to June 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 RO rating decision 
that, among other things, denied a disability rating in 
excess of 10 percent for hypertension, denied a compensable 
disability evaluation for residuals of left eye lacerations, 
and denied a disability rating in excess of 10 percent for 
residuals of a gunshot wound of the left knee.  In March 
2001, the Board denied the appellant's hypertension and left 
eye claims, and remanded the appellant's left knee claim for 
additional development.


REMAND

In 2002, VA issued regulations permitting the Board to 
conduct internal development of the record in certain cases.  
See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9).  Nevertheless, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit, in Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, No. 02-7304 (Fed. 
Cir. May 1, 2003) (DAV), held that 38 C.F.R. § 19.9(a)(2) 
(which authorized the Board to conduct its own evidentiary 
development) was invalid because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver of the right 
to initial consideration of the evidence by the RO.  DAV does 
not prohibit the Board from developing evidence, provided 
that the Board does not adjudicate the claim based on any new 
evidence it obtains unless the claimant waives initial 
consideration of such evidence by first-tier adjudicators in 
the Veterans Benefits Administration (VBA).  See VAOPGCPREC 
1-2003 (May 21, 2003).  

In the instant case, the appellant has not waived his right 
to have the Board review any additional evidence that was not 
considered initially by the RO.  Because additional 
development is needed in his case, as will be discussed in 
detail below, a remand of the case to the RO is therefore 
required.  See 38 C.F.R. § 19.31 (2002) (appellant has the 
right to have that additional evidence reviewed by the RO in 
the first instance unless such consideration is waived in 
writing).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held, in cases where the record 
reflects that the appellant has multiple problems due to 
service-connected disability, it is possible to have 
"separate and distinct manifestations" from the same injury, 
permitting separate disability ratings.  Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  The critical element is that none 
of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Esteban, supra.  With this in mind, the 
Board notes that the record contains clinical findings that 
suggest that a tender scar in the medial distal thigh is a 
manifestation of the appellant's service-connected gunshot 
wound residuals.  See VA examinations dated in February 1999 
("mildly tender to palpation") and in February and 
September 2002 ("tender to palpation").  Therefore, on 
remand, the RO 's actions should also include consideration 
of whether the appellant is entitled to a separate rating for 
tender and painful scarring, apart from the 10 percent rating 
currently assigned for moderate muscle disability under 
Diagnostic Codes 5257 and 5314.  See Esteban, supra.  

In rating the appellant's residuals of a gunshot wound of the 
left knee, the RO has considered 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (other impairment of the knee) and 
38 C.F.R. § 4.73, Diagnostic Code 5314 (muscle injuries, 
Group XIV).  The Board notes that the schedular criteria by 
which muscle injuries are rated changed after the appellant 
filed his claim. (The new criteria have been in effect since 
July 3, 1997.)  See 62 Fed. Reg. 30,235-240 (June 3, 1997).  
The regulations used to evaluate skin disabilities have 
changed during this time as well.  38 C.F.R. § 4.118 (2002); 
67 Fed. Reg. 49596-99 (July 31, 2002) (to be codified at 
38 C.F.R. § 4.118).  Where the regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent expressed intent to the contrary.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  Although the 
Board notified the appellant in March 2003 of the changes in 
the rating criteria for rating skin disabilities and while 
the appellant had received notice of the new rating criteria 
for rating muscle disabilities in the April 1999 statement of 
the case, the appellant has not received notice of the old 
rating criteria for rating muscle injuries or all pertinent 
skin disabilities.  38 C.F.R. §§ 4.56, 4.73 (1996); 38 C.F.R. 
§ 4.118 (2002).  Therefore, in the Board's opinion, the 
appellant could be prejudiced as a result of the Board 
addressing these matters in the first instance.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Furthermore, because 
additional development is necessary in the appellant's case, 
as will be discussed below, time will be saved if any 
additional notice required as a result of the changes in the 
rating criteria is conducted while the file is at the RO.  By 
so doing, the appellant will be given ample opportunity to 
submit evidence relative to the changed criteria and have the 
RO consider the evidence before returning the case to the 
Board.  As such, the appellant should be specifically advised 
by the RO of the new and the old rating criteria for muscle 
injuries and skin disabilities, and the RO should 
specifically evaluate his claim under 38 C.F.R. §§ 4.56, 
4.73, and 4.118 as these provisions existed at the time he 
filed his claim, and as amended during the pendency of his 
appeal.  See Karnas, supra.  

It also appears that there are missing VA treatment records 
which should also be associated with the claims file.  In 
this regard, the Board notes that there are numerous 
references in the claims file to treatment of the appellant's 
left knee at the VA Outpatient Treatment Clinic in Knoxville, 
Tennessee from 1997 to 2001.  These treatment records are not 
included in the claims file, and they should be obtained as 
they are pertinent to the current severity of the appellant's 
left knee disability.  Although the appellant stated in 
November 2002 that he had no additional evidence to add to 
the claims file, it should be pointed out that VA 
adjudicators are charged with constructive notice of 
documents generated by VA whether in the claims file or not.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this regard, 
the Board notes that, because of the need to ensure that all 
potentially relevant VA records are made part of the claims 
file, a remand is required.  Id.  

The Board finds that giving the appellant another opportunity 
to appear for a VA examination would be appropriate so that a 
VA examiner can have the opportunity to review and 
incorporate into his final assessments the numerous 
outstanding VA treatment records that must be associated with 
the claims file.  Furthermore, an additional VA examination 
will be helpful in reconciling the incongruities of record.  
For example, the Board points out that the appellant's 
private physician, Dr. Marty G. Wallace, suggested in April 
2001 that the appellant's residuals of a gunshot wound of the 
left knee included associated scarring, fibrosis, and 
calcification.  However, a September 2002 VA examiner opined 
that the majority of the appellant's current knee 
degenerative arthritis was due to an injury to the left knee 
that had occurred prior to service.  Therefore, as there is 
conflicting evidence of record regarding the nature and 
severity of the appellant's service-connected left knee 
disability, a new VA examination is necessary to reconcile 
such assessments.  (Upon remand, the RO should consider 
whether separate ratings are warranted based on the presence 
of differing manifestations attributable to the service-
connected disability, such as arthritis which is rated on the 
basis of limitation of motion and instability or subluxation 
which is contemplated by the manner in which the RO has 
previously rated the disability.  See VAOPGCPREC 23-97, 
VAOPGCPREC 9-98).

Additionally, because it is appropriate to consider whether 
the appellant is entitled to a separate rating for residual 
scarring under Esteban, supra, the Board finds that giving 
the appellant an opportunity to appear for a VA skin 
examination would be appropriate because the record does not 
contain a current skin examination that evaluates any 
residual scarring in terms pertinent to the rating criteria 
that were in effect when the appellant filed his claim and as 
amended during the pendency of his appeal.  As such, the 
appellant should be afforded a VA examination that evaluates 
the appellant's scarring of the left knee in terms pertinent 
to the rating criteria that were in effect when the appellant 
filed his claim, as well as the rating criteria as amended 
during the pendency of his appeal.  See 38 C.F.R. § 4.118 
(2002); 67 Fed. Reg. 49596-99 (July 31, 2002) (to be codified 
at 38 C.F.R. § 4.118). 

The Board notes that development such as that sought by this 
remand is consistent with the mandate of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) (VCAA).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and superceded the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  

Additionally, certain notification requirements have been set 
out by the new law.  The Board notes that the Federal Circuit 
in DAV, supra, also held that 38 C.F.R. § 19.9(a)(2)(ii) 
(requiring the Board "to provide the notice required by 38 
U.S.C. [§] 5103(a)" and providing for "not less than 30 days 
to respond to the notice") was invalid because it was 
contrary to 38 U.S.C. § 5103(b), which allows a claimant one 
year to submit evidence.  Although VAOPGCPREC 1-2003 (May 21, 
2003) states that the DAV decision does not prohibit the 
Board from issuing the notice required by 38 U.S.C.A. 
§ 5103(a), the Board finds that time will be saved if the 
notice required under 38 U.S.C.A. § 5103(a) is provided while 
the file is at the RO for the evidentiary development needed 
in this case.   Thus, Board finds that the RO should make 
clear notification under 38 U.S.C.A. § 5103(a).  In re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the VCAA are 
met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The appellant should 
be specifically told of the information 
or evidence he must submit, and he 
should be advised of the one-year period 
set forth in 38 U.S.C.A. § 5103(b) (West 
2002).  

2.  The RO should ask the appellant to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his residuals of a gunshot wound of 
the left knee.  The RO should assist the 
appellant in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  The RO should 
ensure that all pertinent records of 
private or VA treatment are procured for 
review, including all treatment records 
from the VA Outpatient Treatment Clinic 
in Knoxville, Tennessee for the period 
from 1996 to 2001.  If records sought are 
not obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After completing the development 
sought above, the RO should make 
arrangements with the appropriate VA 
medical facility for the appellant to be 
afforded an orthopedic examination to 
determine the severity of his residuals 
of a gunshot wound of the left knee.  All 
indicated tests and studies, to include 
x-rays and other diagnostic procedures 
deemed necessary, should be conducted.  
The claims folder, a copy of this remand, 
the former and revised rating criteria 
for rating muscle disabilities, and the 
criteria for rating disabilities of the 
knee, along with any additional evidence 
obtained pursuant to the requests above, 
should be made available to the examiner 
for review.  Clinical findings should be 
elicited so that both the old and new 
rating criteria for rating muscle 
disabilities, and the criteria for rating 
knee disabilities may be applied.  See 
38 C.F.R. § 4.56, 4.73 (Diagnostic Code 
5314) (1996); 38 C.F.R. §§ 4.56, 4.71a 
(Diagnostic Codes 5256, 5257, 5258, 5259, 
5260, 5261, 5262, 5263), 4.73 (Diagnostic 
Code 5314) (2002).  Attention should be 
given to the presence or absence of pain, 
any limitation of motion, swelling, 
muscle spasms, ankylosis, subluxation, 
instability, dislocation, locking of the 
joint, loose motion, crepitus, deformity, 
or other impairment.  The examiner should 
render an opinion, based upon his or her 
best medical judgment, as to the extent 
to which the appellant experiences 
functional impairments, such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc., and should equate such problems to 
the rating criteria beyond that shown 
clinically.  (In other words, functional 
losses due to pain, etc. may result in 
disability tantamount to that 
contemplated by the criteria for a higher 
rating.  If so, the examiner should so 
state.)  See DeLuca v. West, 8 Vet. App. 
202 (1995).  The examiner should describe 
any subluxation or instability as 
"slight," "moderate," or "severe."  
The examiner should also provide an 
opinion as to whether any muscle injury 
results in "slight," "moderate," 
"moderately severe," or "severe" 
disability as these terms are defined 
under both old and new rating criteria. 
The examiner should specify, if possible, 
which of the appellant's symptoms are due 
to his service-connected residuals of a 
gunshot wound of the left knee, and which 
are due to non-service-connected 
disabilities.  See September 2002 VA 
examination report.  The degree to which 
arthritis and its manifestations are due 
to service-connected disability, even if 
only slight, should be described in the 
assessment of functional losses.  The 
rationale for all opinions should be 
explained in detail.  If the examiner 
provides an opinion that is contrary to 
one already of record, the examiner 
should point to specific findings and/or 
medical authority to explain why his or 
her opinion differs from the opinion(s) 
already of record.  In this regard, that 
examiner should specifically comment on 
the findings made at the March 1999 and 
February and September 2002 VA 
examinations, as well as those findings 
made by Dr. Wallace in April 2001.  

4.  The appellant should also be 
scheduled for a VA skin examination to 
determine the extent that the 
appellant's residuals of a gunshot wound 
of the left knee include scarring.  All 
indicated tests and studies should be 
conducted.  The claims folder, a copy of 
this remand, the former and revised 
rating criteria, along with any 
additional evidence obtained pursuant to 
the requests above, should be made 
available to the examiner for review.  
Clinical findings should be elicited so 
that both the old and new rating 
criteria may be applied.  See 38 C.F.R. 
§ 4.118 (2002); 67 Fed. Reg. 49596-99 
(July 31, 2002) (to be codified at 
38 C.F.R. § 4.118).  The rationale for 
all opinions should be explained in 
detail.  If the examiner provides an 
opinion that is contrary to one already 
of record, the examiner should point to 
specific findings and/or medical 
authority to explain why his or her 
opinion differs from the opinion(s) 
already of record.  In this regard, the 
examiner should comment on the findings 
made in the February 1999 and February 
and September 2002 VA examination 
reports.  

5.  The RO should ensure that the 
examination reports comply with this 
remand, especially with respect to the 
instructions to provide specific findings 
relative to both old and new rating 
criteria.  If any report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.  

6. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the appellant's 
claim, including evaluating his service-
connected disability under 38 C.F.R. 
§§  4.56 and 4.73 as they were at the 
time he filed his claim, and as amended 
during the pendency of his appeal.  See 
38 C.F.R. §§  4.56, 4.73 (Diagnostic Code 
5314) (1996); 38 C.F.R. §§ 4.56, 4.73 
(Diagnostic Code 5314) (2002).  Such 
adjudication should include consideration 
of Esteban v. Brown, 6 Vet. App. 259 
(1994) (separate ratings are assignable 
for separate and distinct 
manifestations), if appropriate.  If a 
separate rating is warranted for any 
scarring, the RO should evaluate any 
scarring under 38 C.F.R. § 4.118 at the 
time that the appellant filed his claim, 
and as amended during the pendency of his 
appeal.  See 38 C.F.R. § 4.118 (2002); 67 
Fed. Reg. 49596-99 (July 31, 2002) (to be 
codified at 38 C.F.R. § 4.118)).  If any 
benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued.  The SSOC should 
include a complete recitation of both the 
old and the new rating criteria for 
rating muscle disabilities under 
38 C.F.R. §§  4.56, 4.73,  Diagnostic 
Code 5314, as well as the old and the new 
rating criteria for scarring.  If the 
appellant does not appear for a scheduled 
examination, the SSOC should specifically 
recite the provisions of 38 C.F.R. § 
3.655 (2002) and explain the effect of 
this regulation on the appellant's claim.  
The appellant and his representative 
should be afforded an opportunity to 
respond. (The RO should ensure that the 
period for response set forth in 
38 U.S.C.A. § 5103(b) expires before 
returning the case to the Board.)

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

